DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on October 7, 2019.  Claims 1 – 8 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or an equivalent generic placeholder in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step for”) or an equivalent generic placeholder in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or an equivalent generic placeholder are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or an equivalent generic placeholder are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
	In claim 1, the limitation “parking path setting unit”,  “positional deviation determination unit”, and “repositioning path computing unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the limitation of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, dependent claims 2 – 8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The claimed “positional deviation determination unit]” corresponds to parking assistance device 1 (see ¶10 and Figure 1 of applicant’s disclosure); 
The claimed “positional deviation determination unit” corresponds to parking assistance device 1 (see ¶10 and Figure 1 of applicant’s disclosure); and
The claimed “repositioning path computing unit” corresponds to parking assistance device 1 (see ¶10 and Figure 1 of applicant’s disclosure); 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Claim 1 recites a parking assistance device for assisting in parking a vehicle in 
a parking space that is provided on one side of a road, comprising: a parking path setting unit configured to set a parking path of from an initial position of the vehicle on the road to a target parking position in the parking space; a positional deviation determination unit configured to, when the vehicle has been parked along the parking path, determine whether there is a positional deviation between the vehicle and the parking space; and a repositioning path computing unit configured to, when a positional deviation is determined to be present, compute a repositioning path for correcting the positional deviation by moving the vehicle from the parking space to the road and then from the road to the target parking position in the parking space.


Statutory Category
Does claim 1 fall into one of four of the statutory categories?  Yes.  The preamble of claim 1 recites a parking assistance device.  The body of claim 1 recites at least one element that forms part of the parking assistance device.  Therefore, claim 1 is directed to an apparatus.

	Step 2A – Prong 1
Does claim 1 recite a judicial exception?  Yes. The claims recite the limitations of setting a parking path of from an initial position of the vehicle on the road to a target parking position in the parking space and determining whether there is a positional deviation between the vehicle and the parking space. The setting and the determining    limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “a parking path setting unit” and “a positional deviation determination unit” nothing in the claim precludes the     steps from practically being performed in the human mind and/or visually. For example, but for the “a parking path setting unit” and “a positional deviation determination unit” language, the claim encompasses the user either manually and/or visually setting a parking path of from an initial position of the vehicle on the road to a target parking position in the parking space and determining whether there is a positional deviation between the vehicle and the parking space. These limitations are mental processes.


Step 2A – Prong 2
Does claim 1 integrated the judicial exception into a practical application?  No. The claim recites one additional element: a repositioning path computing unit. The computing unit is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data such as computing a repositioning path for correcting the positional deviation by moving the vehicle from the parking space to the road and then from the road to the target parking position in the parking space. This generic processor-like limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.

Step 2B 
Does claim 1 provide an inventive concept?    No.   As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Dependent claims 2 – 8 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2 – 8 are recited at a high level of generality and amount to either mere data gathering/distributing, which is a form of insignificant extra-solution activity, or instructions to apply an exception using generic computer component(s).   Therefore, claims 1 – 8 are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2010/0049402 A1 to Tanaka (herein after "Tanaka publication").
As to claim 1,
the Tanaka publication discloses a parking assistance device for assisting in parking a vehicle in a parking space that is provided on one side of a road (see Abstract), comprising: 
a parking path setting unit (4) configured to set a parking path of from an initial position of the vehicle on the road to a target parking position in the parking space (see ¶32, where “the unit 4 manages the process of generation of the predetermined”); 
a positional deviation determination unit (4) configured to, when the vehicle has been parked along the parking path, determine whether there is a positional deviation between the vehicle and the parking space (see ¶32, where “the unit 4 manages the process of generation of the predetermined path and of control of the deviation between the latter and the actual one of the vehicle”; see also ¶73 and ¶75); and 
a repositioning path computing unit (4) configured to, when a positional deviation is determined to be present, compute a repositioning path for correcting the positional deviation by moving the vehicle from the parking space to the road and then from the road to the target parking position in the parking space (see ¶32, where “the unit 4 manages the process of generation of the predetermined path and of control of the deviation between the latter and the actual one of the vehicle”; see also ¶73 and ¶75).



	As to claim 2, 
the Tanaka publication is considered to disclose the positional deviation determination unit being configured to determine that a positional deviation is present if at least one of the following two conditions is satisfied: a distance between a parked position of the vehicle and the target parking position in the parking space is greater than or equal to a predetermined value, or an angle between a vehicle orientation of the vehicle and a parking orientation of the parking space is greater than or equal to a predetermined value. the positional deviation determination unit is configured to determine that a positional deviation is present if at least one of the following two conditions is satisfied: a distance between a parked position of the vehicle and the target parking position in the parking space is greater than or equal to a predetermined value, or an angle between a vehicle orientation of the vehicle and a parking orientation of the parking space is greater than or equal to a predetermined value.  (See ¶32, where “the unit 4 manages the process of generation of the predetermined path and of control of the deviation between the latter and the actual one of the vehicle”; see also ¶73 and ¶75.)

As to claim 3, 
the Tanaka publication is considered to disclose the repositioning path computing unit (4) including at least one of a first repositioning path computing unit (4) or a second repositioning path computing unit (4), the first repositioning path computing unit is configured to compute a pull-out path for moving the vehicle straight from the parked position of the vehicle to a position on the road, and a pull-in path for moving the vehicle from the position on the road into the parking space while turning the vehicle to one of a right or left side, and compute a first repositioning path by connecting the pull-out path and the pull-in path, and the second repositioning path computing unit is configured to compute a pull-out path for moving the vehicle from the parked position of the vehicle to a position on the road while turning the vehicle to both right and left sides, and a pull-in path for moving the vehicle straight from the position on the road, to which the vehicle has been moved along the pull-out path, into the parking space, and compute a second repositioning path by connecting the pull-out path and the pull-in path. (See ¶32, where “the unit 4 manages the process of generation of the predetermined path”; see also Fig. 8, ¶62 and ¶63.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the Tanaka publication in view of U.S. Patent Application Publication No. 20170032681 A1 to Tomozawa et al. (herein after "Tomozawa et al. publication").
As to claim 4,
the Tanaka publication discloses the invention substantially as claimed, except 
for
	the first repositioning path computing unit being configured to compute a circle having as tangents both the vehicle orientation of the vehicle and the parking orientation of the parking space, compute as the pull-out path a path obtained by connecting the parked position of the vehicle to a first point of tangency between the circle and the vehicle orientation of the vehicle, along the vehicle orientation of the vehicle using a straight line, and compute as the pull-in path each of a path obtained by connecting the first point of tangency to a second point of tangency between the circle and the parking orientation of the parking space, along the circle using an arc, and a path obtained by connecting the second point of tangency to the target parking position along the parking orientation of the parking space using a straight line.
The Tomozawa et al. publication, however, discloses controlling movement of a 
vehicle based on “generat[ing] a circumference (a first circumference) of a first circle having a radius as a turning radius at the time of the minimum turning of the vehicle 1, and is tangent to a straight line that passes through the target position and extends along the forward direction of the vehicle 1 on the target position.”  (See ¶57 – ¶62.)  Such disclosure suggests the first repositioning path computing unit being configured to compute a circle having as tangents both the vehicle orientation of the vehicle and the parking orientation of the parking space, compute as the pull-out path a path obtained by connecting the parked position of the vehicle to a first point of tangency between the circle and the vehicle orientation of the vehicle, along the vehicle orientation of the vehicle using a straight line, and compute as the pull-in path each of a path obtained by connecting the first point of tangency to a second point of tangency between the circle and the parking orientation of the parking space, along the circle using an arc, and a path obtained by connecting the second point of tangency to the target parking position along the parking orientation of the parking space using a straight line.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Tanaka publication so that the first repositioning path computing unit is configured to compute a circle having as tangents both the vehicle orientation of the vehicle and the parking orientation of the parking space, compute as the pull-out path a path obtained by connecting the parked position of the vehicle to a first point of tangency between the circle and the vehicle orientation of the vehicle, along the vehicle orientation of the vehicle using a straight line, and compute as the pull-in path each of a path obtained by connecting the first point of tangency to a second point of tangency between the circle and the parking orientation of the parking space, along the circle using an arc, and a path obtained by connecting the second point of tangency to the target parking position along the parking orientation of the parking space using a straight line, as suggested by the Tomozawa et al. publication, in order to facilitate moving the vehicle to or from the target position.
As to claim 6,
the Tanaka publication discloses the invention substantially as claimed, except 
for
the second repositioning path computing unit being configured to set an intermediate target position at a position on the road that is away from the target parking position along the parking orientation of the parking space on the basis of a road width of the road, compute a pair of circles having identical radii and having a single point of tangency therebetween, one of the circles passing through the parked position of the vehicle, the other circle passing through the intermediate target position, and computing as the pull-out each of a path obtained by connecting the target parking position to the single point of tangency along the one of the circles using an arc, and a path obtained by connecting the single point of tangency to the intermediate target position along the other circle using an arc, and compute as the pull-in path a path obtained by connecting the intermediate target position to the target parking position along the parking orientation using a straight line.
The Tomozawa et al. publication, however, discloses controlling movement of a 
vehicle based on “generat[ing] a circumference (a first circumference) of a first circle having a radius as a turning radius at the time of the minimum turning of the vehicle 1, and is tangent to a straight line that passes through the target position and extends along the forward direction of the vehicle 1 on the target position.”  (See ¶57 – ¶62.)  Such disclosure suggests the second repositioning path computing unit being configured to set an intermediate target position at a position on the road that is away from the target parking position along the parking orientation of the parking space on the basis of a road width of the road, compute a pair of circles having identical radii and having a single point of tangency therebetween, one of the circles passing through the parked position of the vehicle, the other circle passing through the intermediate target position, and computing as the pull-out each of a path obtained by connecting the target parking position to the single point of tangency along the one of the circles using an arc, and a path obtained by connecting the single point of tangency to the intermediate target position along the other circle using an arc, and compute as the pull-in path a path obtained by connecting the intermediate target position to the target parking position along the parking orientation using a straight line.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Tanaka publication so that the second repositioning path computing unit is configured to set an intermediate target position at a position on the road that is away from the target parking position along the parking orientation of the parking space on the basis of a road width of the road, compute a pair of circles having identical radii and having a single point of tangency therebetween, one of the circles passing through the parked position of the vehicle, the other circle passing through the intermediate target position, and computing as the pull-out each of a path obtained by connecting the target parking position to the single point of tangency along the one of the circles using an arc, and a path obtained by connecting the single point of tangency to the intermediate target position along the other circle using an arc, and compute as the pull-in path a path obtained by connecting the intermediate target position to the target parking position along the parking orientation using a straight line, as suggested by the Tomozawa et al. publication, in order to facilitate moving the vehicle to or from the target position.

As to claim 8, 
the Tanaka publication is considered to disclose the repositioning path computing unit being configured to, when computation of the first repositioning path by the first repositioning path computing unit is not available, compute the second repositioning path with the second repositioning path computing unit. (See ¶32, where “the unit 4 manages the process of generation of the predetermined path and of control of the deviation between the latter and the actual one of the vehicle”; see also ¶73 and ¶75.)

Allowable Subject Matter
Claim 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. §101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).


The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667